Citation Nr: 9909663	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for low 
back pain. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the second metatarsal of the left foot currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
January 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In October 1998, the veteran had a VideoConference hearing 
before the below signing Board member.  At that hearing, the 
veteran presented evidence regarding his back disability 
which includes a VA x-ray study of the lumbosacral spine 
dated in March 1998, two affidavits of friends dated in April 
and June 1998, a private progress note dated in August 1998.  
The veteran waived RO consideration of such evidence.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran's service-connected low back strain is 
manifested by chronic pains and severe limitation of motion 
on forward flexion.  

3.  The residuals of a fracture of the left foot are 
manifested by chronic pain and functional impairment, but is 
no more than moderately disabling.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the disabilities subject to this 
appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent 
for low back pain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5295 (1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the second metatarsal 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Codes 5003, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected back and left foot disabilities and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

In evaluating the severity of the veteran's disabilities, the 
Board must consider all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1998).  Moreover, it is 
the intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joints.  38 C.F.R. § 4.59 (1998).  

I.  Back

The record reflects that the veteran strained his back during 
basic training. In June 1947, the RO granted service 
connection for low back pain.  A noncompensable evaluation 
was assigned.  Subsequent medical records reveal that the 
veteran continued to complain of low back pain.  Studies of 
the lumbosacral spine dated in 1983 revealed moderate 
degenerate disc disease at the L3-4, L4-5, and L5-S1 areas of 
the spine.  The veteran received a diagnosis of moderate 
degenerative disc disease of the lumbosacral spine.  In March 
1997, the veteran filed an informal claim for an increased 
rating for his service-connected back disability.  

At a March 1997 VA compensation and pension examination the 
veteran related that he injured his back in 1959 or 1960 and 
was hospitalized and treated with traction and that he 
underwent back surgery during the 1960s.  The veteran 
complained of low back pain, increased pain with prolonged 
sitting, and stiffness.  On physical examination, the lumbar 
spine was without bony tenderness, deformity, discoloration, 
or soft tissue swelling.  Forward flexion was to 30 degrees; 
back extension was to 10 degrees; left and right rotation 
were to 20 degrees; left and right flexion were to 10 degrees 
with pain.  There were no neurological findings.  X-rays of 
the lumbosacral spine associated with the examination 
revealed diffuse degenerative change throughout the lumbar 
spine most pronounced at the L3-L4, L4-LS, and S5-S1 areas of 
the spine; there was no acute osseous abnormality.  The 
diagnostic impression was chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease at 
L3-L4, L4-L5 and L5-S1 areas of the spine with normal 
neurologic examination, and no evidence of radiculopathy or 
peripheral neuropathy.  

VA outpatient treatment records dated from 1995 to 1998 
reflect complaints of chronic back pain, amongst other 
things.  X-rays of the lumbosacral spine dated in March 1998 
reveal findings primarily consistent with the prior studies 
of record.  
At the personal hearing, the veteran testified that he 
experienced intermittent back pain with radiculopathy.  He 
stated that his service-connected back disability prevented 
him from engaging in physical labor including lifting 
objects.  The veteran stated that he had no back injuries 
subsequent to service.  

The veteran submitted affidavits of friends dated in April 
and June 1998 in support of his claim.  The affiants 
primarily attest to the veteran having had an operation on 
his back and to having witnessed the veteran experience low 
back pain for many years.  

In a progress noted dated in August 1998, a private physician 
reported that the veteran had right leg weakness in both the 
upper and lower muscle groups and that selective tissue 
conductance continued to be elevated in the posterior tibial 
and deep peroneal.  The physician concluded that such 
pathology was consistent with L4-L5, L5-S1 lesioning on a 
magnetic resonance imaging on the right side.  A moderate 
degree of weakness was noted in flexion and extension of the 
lower leg and hamstrings and quadriceps in the upper leg.  

The veteran's service-connected back disability is evaluated 
by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
38 C.F.R. § 4.27 (1998).  Under that code, a 40 percent 
evaluation is assigned for severe lumbosacral strain 
manifested by listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is assigned with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is assigned for characteristic pain on motion, and 
a slight subjective symptoms warrant a noncompensable 
evaluation.  DC 5295.  

The veteran's back disability may also be considered under DC 
5292 which provides for a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation, and a 10 
percent evaluation is assigned for slight limitation of 
motion.  

Having reviewed the evidence of record, the Board finds that 
the evidence supports the assignment of a higher disability 
rating.  The record reflects that the veteran has a history 
of chronic low back pain.  In addition, the report of the May 
1997 VA examination shows that forward flexion of the lumbar 
spine was to 30 degrees, that back extension was to 10 
degrees, and that the veteran demonstrated pain on motion.  
Thus, the Board is of the view that such pathology 
demonstrates severe limitation of motion particularly on 
forward flexion.  The Board is aware of the May 1997 findings 
that the veteran's back pain was secondary to degenerative 
joint disease and degenerative disc disease at L3-L4, L4-L5, 
and L5-S1 areas of the spine, a disability for which the 
veteran is not service-connected.  In a case such as this, 
however, the Board is of the view that the extent of the 
limitation of motion and pain caused by the veteran service-
connected disability versus his non service-connected appear 
to be indistinguishable.  Therefore, the Board finds that the 
veteran's overall disability picture meets the criteria for a 
40 percent evaluation.  DC 5295, 38 C.F.R. § 4.7.  

The Board acknowledges the veteran's complaints of 
radiculopathy involving the lower extremities.  However, the 
VA examiner in May 1997 attributed such pathology to 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  A disability for which the veteran is not 
service-connected.  Therefore, the veteran is not entitled to 
a higher disability evaluation pursuant to DC 5293.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of a fracture of 
the vertebra (Diagnostic Code 5285) or ankylosis (Diagnostic 
Codes 5286 and 55289), those diagnostic codes are not for 
application in the instant case and do not provide a basis 
for assignment of a greater than 40 percent evaluation.

With respect to the application of 38 C.F.R. §§  4.40 and 
4.45, the Board notes that the veteran is in receipt of the 
maximum disability rating available under the applicable 
diagnostic code.  Therefore, consideration of the functional 
loss due to pain is not required.  Johnson v. Brown, 10 Vet. 
App. 80 (1997).  

II.  Left Foot Disorder

Service connection has been in effect for residuals of a 
healed fracture of the second metatarsal of the left foot 
since March 1947.  A noncompensable evaluation was assigned, 
effective in January 1947.  In March 1997, the veteran filed 
an informal claim for an increased rating for his left toe 
disorder.  

VA outpatient treatment records dated from 1995 to 1996 
reflect that the veteran complained of chronic left foot 
pain.  In July and August 1995, the veteran was seen on 
consultation for complaints of burning and numbness in both 
feet.  The impression was most likely sensory neuropathy.  An 
outpatient physical examination in July 1995 shows, in 
pertinent part, that the feet were well hydrated; there were 
no skin fissures or lesions, bilaterally.  Tenderness was 
noted along the distal-plantar of the metacarpophalangeal 
joint (MPJ) (web spaces) at 1-4, bilaterally.  There was also 
decreased sensation and sharp dull pain along the planter 
aspect of toes 1-5, bilaterally, and the MPJ areas, 
bilaterally.  Dorsal sensation was intact.  The diagnoses 
included neuropathy (possible) secondary to lower back L5-S1 
arthritis.  

At a VA compensation and pension examination dated in March 
1997, the veteran complained of chronic left foot pain.  On 
physical examination, the left foot was without 
discoloration, deformity, soft tissue swelling, or bony 
tenderness.  It was noted that the veteran was unable to rise 
on his toes or heels.  The veteran had a difficult time 
squatting.  The examiner indicated that supination and 
pronation were normal.  There was no deformity.  The 
veteran's gait was normal.  There were no secondary skin or 
vascular changes.  X-rays of the left foot associated with 
the examination revealed extensive calcification of the volar 
arteries and minimal osteoarthritis.  There was no evidence 
of acute osseous abnormality in the foot.  The diagnosis was 
chronic left foot pain secondary to osteoarthritis.  

In a July 1997 rating action, the RO increased the disability 
evaluation for residuals of a fracture of the second 
metatarsal of the left foot to 10 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284.  That 
disability evaluation became effective in March 1997.  

At the October 1998 hearing, the veteran testified that he 
experienced swelling, soreness, and tenderness in the 
metatarsal area.  He stated that those symptoms caused 
problems with walking.  The veteran also indicated that he 
was last employed as a security guard and that he resigned 
from that position because of a broken foot.  He added that 
because of soreness and tenderness he experienced difficulty 
standing on his feet.  

The veteran's left foot disability is evaluated under the 
provisions of DC 5284.  Under that code, 20 percent 
disability evaluation is assigned for a moderately severe 
injury.  A 10 percent evaluation is assigned for a moderate 
injury.  DC 5284.  

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Code 5003 (1998).  

Having carefully reviewed the record, the Board finds that 
the evidence does not support the assignment of a higher 
disability evaluation for residuals of a fracture of the 
second metatarsal of the left foot.  In reaching this 
determination, the Board points out that in March 1997 there 
was no tenderness, discoloration, deformity, soft tissue 
swelling, or bony tenderness.  However, the evidence does 
establish a history of chronic left foot pain.  Thus, the 
Board considers any limitations that may be caused by such 
pain.  The evidence reflects that the veteran was unable to 
rise on his toes or heels and that he had difficulty 
squatting.  However, his gait and supination and pronation of 
the feet were normal.  Based on these factors, the Board is 
of the view that the veteran's overall disability constitutes 
a moderate disability which is adequately contemplated by the 
currently assigned 10 percent disability evaluation.  DC 
5284, 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, supra.  
The Board also recognizes the neurological involvement 
including burning and numbness of the feet.  However, such 
symptoms have not been found to be associated with the 
veteran's service-connected left foot disorder.  Therefore, a 
higher disability evaluation is not warranted. Moreover, the 
veteran's overall disability picture does not more nearly 
approximate the next highest rating criteria.  38 C.F.R. 
§ 4.7.  

In addition, the evidence does not reflect findings of 
malunion or nonunion of the metatarsal bone.  Therefore, DC 
5283 is not for application and does not provide a basis for 
assignment of a greater than 10 percent evaluation.  

III.  Extraschedular Considerations

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran testified that he resigned 
from his employment as security guard because his foot was 
broken.  However, the veteran has not asserted or offered any 
objective evidence that either service-connected residuals of 
a fracture of the second metatarsal of the left foot nor his 
service-connected back disabilities have interfered with his 
employment status to a degree greater than that contemplated 
by the regular schedular standards, which are based on the 
average impairment of employment.  Nor does the record 
reflect frequent periods of hospitalization for the 
disabilities.  Hence, the record does not present an 
exceptional case where his currently assigned percent 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 40 percent evaluation for low back pain is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.  

An increased rating for residuals of a fracture of the second 
metatarsal of the left foot is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 11 -


- 2 -


